Bailey, J.
This is an application to vacate and discharge certain hospital liens filed by the Mount Vernon Hospital because of the refusal of the hospital to permit the examination of its records as to the treatment, care and maintenance of a patient in accordance with the provisions of subdivision 5 of section 189 of the Lien Law. It does not clearly appear upon this application the extent to which the records of the hospital were made available to the insurance carrier who makes this application. The statute provides that any person liable for such lien shall be permitted to examine the records in reference to the treatment, care and maintenance of such injured person. Although the language of the statute is particularly broad, it is not reasonable to determine that it was intended to require a hospital to reveal confidential communications nor is it necessary in order to determine the reasonableness of the hospital’s charges, to examine records as to the ’ diagnosis of the ailment or disease of the patient. The hospital should comply with the statutory requirements and furnish all information possible in respect to the treatment, care and maintenance of the injured person without disclosure of confidential communications. Motion denied. Submit order.